FOET, J.,
dissenting.
Two indictments were returned against defendant. The first accused him of assault with a dangerous weapon and pointing a firearm at another. OES 163.250, 163.320. The second accused him of being a convicted felon in possession of a concealable weapon. OES 166.270. Defendant moved to suppress the weapon involved in these charges and all testimony concerning it on the ground that both were products of an unlawful search and seizure. The trial court allowed the motion only as to the weapon. The state appeals, pursuant to OES 138.060 (4).
Upon review of a motion to suppress, the findings of the trial court if supported by substantial evidence are binding on this court. See: City of Oakland v. Moore, 1 Or App 80, 457 P2d 659, Sup Ct review *608denied (1969); State v. Nasholm, 2 Or App 385, 467 P2d 647, Sup Ct review denied (1970). Here the trial court made extensive findings of fact which meet this test.
In its sole assignment of error, the state contends that the trial court erred in allowing defendant’s motion to suppress the revolver seized by the police, because it was properly seized incident to a lawful arrest of defendant.
Relying on Chimel v. California, 395 US 752, 762, 89 S Ct 2034, 23 L Ed 2d 685 (1969), this court, in State v. Keith, 2 Or App 133, 141-42, 465 P2d 724, Sup Ct review denied (1970), stated:
“* * * Chimel * * * tells us * * * the police may search without obtaining a warrant if there is probable cause to search and if, under the attendant circumstances of the particular situation, the police have probable cause to believe that immediate search without a warrant is necessary: (a) to protect the safety of an arresting officer or bystander, or (b) to avoid the loss of evidence.”
In Coolidge v. New Hampshire, 403 US 443, 456, 91 S Ct 2022, 29 L Ed 2d 564 (1971), the court said:
“* * * [E]ven under Rabinowitz, ‘[a] search may be incident to an arrest “ ‘only if it is substantially contemporaneous with the arrest and is confined to the immediate vicinity of the arrest [Citations omitted.] These cases make it clear beyond any question that a lawful pre-Chimel arrest of a suspect outside his house could never by itself justify a warrantless search inside the house. * *
The state has the burden of proving that a warrantless search and seizure is proper as incident to a lawful arrest. State v. Roderick, 243 Or 105, 108-*60909, 412 P2d 17 (1966). In the case at bar the trial court found:
“The remaining question is whether Officer Rissman had the right to re-enter the Putnam house and search for the gun. At the time he decided to do this, the defendant was safely handcuffed in a patrol car, his own car in the driveway had been searched, and everyone was out of the house and in or around the yard. There was no evidence as to how much time had elapsed. * * *
“The State had the burden of establishing that the search without a warrant was necessary to avoid the loss of evidence. The court finds that the State has failed to establish its burden in this respect. This is a case involving the search of the private home of another, not the defendant, after the defendant had been arrested and removed from the house. State vs Laundy, 103 Or 443.”
In its suppression order the court concluded:
“8. After the defendant had been handcuffed, and removed from the house, to the police patrol car, * * * the re-entry and search was purely an afterthought, and was not incident to the arrest.
“11. There was no probable cause for Officer Rissman to believe an immediate search without a warrant was necessary in order to protect himself or others in the vicinity, or in order to prevent the defendant’s escape. State v. Keith, 2 Or App. 133.
“13. Officer Rissman had no probable cause to believe that the revolver would be lost unless he made an immediate search of Putnams’ residence (not the defendant’s) without a warrant.
*610Since the court’s findings were supported by substantial evidence, it follows, in my view, that the judgment should be affirmed. Accordingly, I respectfully dissent.